     Case 3:20-cr-02106-JLS Document 41 Filed 12/02/20 PageID.100 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7    UNITED STATES OF AMERICA,                  Case No.: 20-CR-02106-JLS
 8                 Plaintiff,                    ORDER GRANTING MOTION TO
                                                 CONTINUE MOTION
 9          v.                                   HEARING/TRIAL SETTING
10    NOAH BLOOM (1),
      SHANE DAVIS (2),
11
12                 Defendants.
13
14
            Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED
15
     that the Motion Hearing/Trial Setting in the above-entitled matter shall be continued from
16
     December 4, 2020 at 1:30 p.m. to January 22, 2021 at 1:30 p.m.
17
            For the reasons set forth in Joint Motion to Continue Motion Hearing/Trial Setting,
18
     the Court finds the ends of justice will be served by granting the requested continuance,
19
     and these outweigh the interests of the public and the defendants in a speedy trial.
20
     Accordingly, the delay occasioned by this continuance is excludable pursuant to 18 U.S.C.
21
     §§ 3161(h)(7)(A), (h)(7)(B)(i), and (h)(B)(iv).
22
           IT IS SO ORDERED.
23
     Dated: December 2, 2020
24
25
26
27
28
